DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
As of claim 26, limitation “causing display of an unlocked status of the locking mechanism” does not have support in the original filed specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,916,079. Although the claims at issue are not identical, they are not patentably distinct from each other because
17/169135 Claim 21
10,916,079 Claim 1
Comments
A computer-implemented method of controlling aspects of a secure-access facility, the method comprising: transmitting, via a communication channel, information associated with a locking 





17/169135
10,916,079
22, 29, 36
1
23, 30, 37
3
24, 31, 38
1
25, 32, 39
6
26, 33, 40
7
27, 34
11
28, 35
1


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,460,543 in the same manner as above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-24, 27-28, 30-31, 33-35, 37-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US Pub 2013/0335193).
As of claims 21, 28 and 35, Hanson discloses a computer-implemented method of controlling aspects of a secure-access facility, the method comprising: 
transmitting, via a communication channel, information associated with a locking mechanism (transmitting, via a local wireless communication, information associated with the lock device 100 so the mobile device 102 discovers the lock device; see fig. 6; also see paragraph [0020] and [0113], Lock device 100 comprising a processor 602 and memory 604), and wherein the locking mechanism includes an actuator for controlling the locking mechanism (via lock mechanism electrically or magnetically changing state hence comprising an actuator; see paragraph [0026]); 

transmitting, via the communication channel, a response associated with completion of the pairing (sending, via the local wireless connection, a response that secure wireless connection has been established; see paragraph [0104]); 
receiving, via the communication channel and from the electronic device, a command passed upon an interactive selection including one of a first option for unlocking the locking mechanism or a second option for locking the locking mechanism (receiving, via the local wireless connection, a command from the mobile device wherein the command includes a PIN number entered by a user; see paragraph [0035]); and 
actuating, based on the received interactive option, the locking mechanism, causing the locking mechanism to unlock or lock (via actuating the lock is the PIN is valid; see paragraph [0035]).  
As of claims 23, 30 and 37, Hanson discloses that the received interactive selection includes a passcode associated with controlling the locking mechanism (via including a PIN; see paragraph [0035]).  
As of claims 24, 31 and 38, Hanson discloses that the data for pairing is received via a near-field communication (NFC) channel (Hanson discloses that the local wireless connection could be performed using near field communication (NFC); see paragraph [0017]). \\dbr.com\Users$\LAUsers\mellblls\Desktop\EBAY - 2 221926\IP-P2812US7 - 0084-01-CON-6\EBAY-0084-01-US- CON-06 Preliminary Amendment.docU.S. Patent Application Serial No. 17/169,135 Preliminary Amendment dated March 1, 2021  

As of claims 33 and 40, Hanson discloses that determine the electronic device being in a proximity of the locking mechanism; and when the electronic device is within the proximity, automatically actuating the locking mechanism to cause the locking mechanism to unlock (via lock device 100 automatically switching from the locked state to the unlocked state in response to the mobile device 102 being in a predetermined range; see paragraph [0025]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US Pub 2013/0335193) in view of Yu (US Pub 2016/0063872).
As of claims 25, 32 and 39, Hanson discloses all the limitations of the claimed invention as mentioned in claim 21 above, however it does not explicitly disclose determining the electronic device is outside of a predetermined distance of the secure- access facility; and actuating, based on the determined electronic device being past the predetermined distance of the secure-access facility, the locking mechanism, causing the locking mechanism to lock.
Yu discloses that if the distance between a lock 110 and a portable device 120 is greater than the predetermined distance, the lock/unlock switching unit 118 is configured for locking the lock automatically (see fig. 1; also see paragraph [0046] and claim 4).
From the teaching of Yu it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Hanson to include the function of auto locking as taught by Yu in order to make sure that the lock is locked if the user forgets to manually lock the lock.
Claims 22, 26, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US Pub 2013/0335193) in view of Myers et al. (US Pub 2011/0311052).
As of claim 22, 29 and 36, Hanson discloses all the limitations of the claimed invention as mentioned in claim 21, Hanson discloses that the local wireless communication (communication channel) can be established using Bluetooth, NFC or 
Myers discloses that a mobile device communicates, via a short range wireless protocol such as Bluetooth, Wi-Fi, ZigBee, Z-wave or like, with a lock (see paragraph [0021]).
From the teaching of Myers it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Hanson to include the function Wi-Fi as taught by Myers since it is known that different short-range wireless protocol could be used for mobile and lock communication.
As of claim 26, Hanson discloses the step of determining the electronic device being in a proximity of the locking mechanism; and when the electronic device is within the proximity, automatically actuating the locking mechanism to cause the locking mechanism to unlock (via lock device 100 automatically switching from the locked state to the unlocked state in response to the mobile device 102 being in a predetermined range; see paragraph [0025]).  
However it does not explicitly disclose causing display of an unlocked status of the locking mechanism.
Myers discloses the step of displaying an unlocked status of the lock mechanism (see fig. 10; see paragraph [0032]).
From the teaching of Myers it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Hanson to include the function displaying lock status as taught by Myers in order to determine whether the lock is locked or unlocked..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.